

116 HR 1710 IH: Automotive Jobs Act of 2019
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1710IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Ms. Sewell of Alabama (for herself and Mr. Upton) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a study of the well-being of the United States automotive industry and stay the
			 implementation of tariffs until the study is completed, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Automotive Jobs Act of 2019. 2.Study of well-being of United States automotive industry; stay of action on certain investigation (a)Study requiredThe United States International Trade Commission (in this section referred to as the Commission) shall conduct a study of the economic well-being, health, and vitality of the United States automotive industry, which shall include an assessment of the following:
 (1)The number of automotive jobs in the United States, regardless of whether the parent entity of the United States automotive producer is headquartered in the United States or another country.
 (2)Any growth or decline in number of automobile manufacturing facilities and automotive parts suppliers in the United States since 1980.
 (3)The effect an automotive plant has on the unemployment rate, per capita income, and education level in the community in which the plant is located.
 (4)The effect an automotive plant has on the region in which the plant is located in helping the region attract and expand nonautomotive jobs and the effect on that region of the wages from those jobs.
 (5)The number of automobiles assembled in the United States that are exported each year and to which countries.
 (6)The percentage of component parts of automobiles assembled in the United States that are imported. (7)The number of component parts for automobiles that are not produced in the United States and would thus not be available to United States automotive producers if prohibitively high duties were imposed on imports of those parts.
 (8)The effect an increase in automotive manufacturing costs would have on jobs in the United States. (b)ReportNot earlier than 180 days after the date of the enactment of this Act, and not later than one year after such date of enactment, the Commission shall submit to the President and Congress a report on—
 (1)the findings of the study required by subsection (a); and (2)any recommendations relating to the automotive industry that the Commission considers appropriate based on the study.
 (c)Stay of action relating to investigation into national security effects of automotive importsFor purposes of the requirements of subsection (c) of section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862), any report on the findings of the Secretary of Commerce from the investigation of the Department of Commerce under such section into the effects on national security of imports of automobiles and automotive parts initiated on May 23, 2018, shall not be deemed to be submitted until the date on which—
 (1)the Commission submits to the President and Congress the report required by subsection (b) of this section; and
 (2)the President, after reviewing the report and considering the findings and recommendations of the Commission included in the report, determines not to reopen the investigation of the Department of Commerce.
 (d)United States automotive producer definedIn this section, the term United States automotive producer means an entity that manufactures or assembles automobiles or component parts for automobiles in the United States.
			